Citation Nr: 0813427	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for left ear hearing loss 
disability.

Entitlement to an initial compensable rating for right ear 
hearing loss disability.

Entitlement to service connection for a thoracic spine 
disability.

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

When this case was before the Board in March 2006, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.

The claims for service connection for hypertension and a 
thoracic spine disability will be addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss 
disability in the left ear.


2.  The veteran's hearing loss disability is manifest by no 
more than level I hearing loss in his left ear and level IX 
hearing loss in his right ear.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).  

2.  The criteria for an initial compensable disability rating 
for right ear hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, 
4.86 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in response to his claim 
for service connection for left ear hearing loss disability 
in a letter mailed in March 2001, prior to its initial 
adjudication of the claim.  Although he was not specifically 
informed in this letter that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of either 
claim until April 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that the record reflects that 
following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication or reason to believe that any ultimate decision of 
the originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for hearing loss in the 
left ear and a compensable disability rating is not warranted 
for the veteran's hearing loss in his right ear.  
Consequently, no disability rating or effective date for 
service connection for left ear hearing loss will be assigned 
and no effective date will be assigned for a compensable 
disability rating for right ear hearing loss.  Therefore, the 
failure to provide timely notice with respect to these 
elements of the claims is no more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  Although, the veteran submitted a statement 
explaining that the military had lost some of his service 
medical records, the RO documented that it had exhausted its 
efforts to obtain these records and any additional attempts 
would be futile and the Board agrees.  In accordance with the 
Board's March 2006 remand, the veteran was afforded new VA 
examinations for his claimed disabilities and the originating 
agency obtained new VA medical opinions.  Neither the veteran 
nor his representative has identified any additional evidence 
that could be obtained to substantiate either claim.  The 
Board is also unaware of any such evidence.  Accordingly, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria 

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. §§ 4.85 (2007).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 4.86 
(2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.



Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service Connection for a Left Ear Disability

Service medical records show that the veteran complained of 
hearing loss.  The report of examination for discharge in 
June 1994 reflects the presence of hearing impairment.  
However, the audiological examination conducted at that time 
did not show that the veteran had a hearing loss disability 
of his left ear according to 38 C.F.R. § 3.385.  Since 
discharge, the veteran has been afforded three audiological 
examinations, including examinations in January 2002, March 
2005 and October 2007.  Only the results of the March 2005 
examination show the veteran having a hearing loss disability 
of his left ear.  On that examination, the speech recognition 
score for the veteran's left ear, using the Maryland CNC word 
test, was less than 94 percent.  On the October 2007 
examination performed pursuant to the Board's remand 
directive, the auditory threshold was 30 decibels at 4000 
Hertz and 20 decibels or less at the other relevant 
frequencies.  In addition, the speech recognition score for 
the left ear was 98 percent.  Thus, the most recent VA 
examination indicates that the veteran does not have 
sufficient hearing impairment in the left ear to qualify as a 
disability for VA compensation purposes.  

Since almost all of the pertinent examinations have failed to 
demonstrate hearing loss disability in the left ear and the 
most recent examination fails to demonstrate hearing loss 
disability in the left ear, the Board must conclude that the 
veteran does not currently have this claimed disability.  
Accordingly, service connection is not warranted for this 
claimed disability.  In reaching this decision, the Board has 
determined that application of the evidentiary equipoise rule 
is not required because the preponderance of the evidence is 
against the claim.  

Compensable Rating for Right Ear Hearing Loss Disability

The veteran was afforded a VA audiological examination in 
January 2002.  At that time, puretone thresholds in decibels 
(db) for the four frequencies used for VA evaluation were as 
follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
35
45
50
38
LEFT
5 
20
30
20
  19

Speech audiometry results for the January 2002 examination 
show speech recognition ability of 26 percent in the right 
ear and of 100 percent in the left ear.  As noted above, the 
veteran's left ear disability is not service connected.  
Therefore, the veteran's left ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  Applying 
these values to the rating criteria results in a numeric 
designation of level IX in the right ear.  See 38 C.F.R. §§ 
4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level I in the better 
ear with level IX in the poorer ear results in a zero percent 
rating.

The Board notes that the requirements for exceptional 
patterns of hearing impairment are not met.  See 38 C.F.R. § 
4.86.  Moreover, application of Table VIA to the veteran's 
puretone averages does not result in a compensable rating.

A VA audiological consultation in March 2005 shows puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation recorded as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
50
45
65
45
LEFT
5 
30
35
25
24

Speech audiometry results for the March 2005 examination show 
speech recognition ability of 76 percent in the right ear and 
of 92 percent in the left ear.  As noted above, the veteran's 
left ear disability is not service connected.  Therefore, the 
veteran's left ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  Applying these 
values to the rating criteria results in a numeric 
designation of level III in the right ear.  See 38 C.F.R. §§ 
4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level I in the better 
ear with level III in the poorer ear results in a zero 
percent rating.

The requirements for exceptional patterns of hearing 
impairment are not met.  See 38 C.F.R. § 4.86.  Moreover, 
application of Table VIA to the veteran's puretone averages 
does not result in a compensable rating.

The record of a VA audiological consultation in October 2007 
shows puretone thresholds in decibels (db) for the four 
frequencies used for VA evaluation recorded as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
40
50
60
45
LEFT
0 
20
20
30
18

Speech audiometry results for the October 2007 examination 
show speech recognition ability of 96 percent in the right 
ear and of 98 percent in the left ear.  As noted above, the 
veteran's left ear disability is not service connected.  
Therefore, the veteran's left ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  Applying 
these values to the rating criteria results in a numeric 
designation of level I in the right ear.  See 38 C.F.R. §§ 
4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level I in the better 
ear with level I in the poorer ear results in a zero percent 
rating.

The Board acknowledges that the October 2007 examiner 
described the veteran's hearing loss as "moderately-severe" 
in the right ear at the high frequencies; however, use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of the issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).  Indeed, the rating criteria 
provide no indication that "severe" hearing loss corresponds 
to any particular rating.  The Rating Schedule, which has 
been described above, makes it clear that compensation may be 
awarded only when a veteran's hearing meets specific 
enumerated levels.  In light of the unambiguous measurements 
provided by the October 2007 examiner, her description of the 
veteran's level of hearing impairment as "moderately-severe" 
or otherwise, offered without reference to the framework of 
the rating criteria, is not persuasive evidence.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing loss 
symptomatology.  There is no reason whatsoever to doubt any 
of the statements offered by the veteran.  However, in 
establishing a disability rating, the Board is constrained by 
the confines of the rating schedule.  See Lendenman, supra.  
Indeed, as noted above, the Board's consideration of factors 
outside of the rating criteria provided by the regulations is 
error as a matter of law.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
disability rating are not met.  


ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.

Entitlement to a higher initial rating for right ear hearing 
loss is denied.


REMAND

In October 2006, a medical opinion regarding the etiology of 
the veteran's thoracic spine disability was obtained.  
Although the examiner noted two service medical records 
showing treatment for thoracic back pain during service, the 
examiner inaccurately stated that no thoracic strain was 
indicated in the veteran's service medical records.  A new 
medical opinion should be obtained to determine the etiology 
of the veteran's thoracic spine disability.  

In accordance with a March 2006 Board remand, the veteran was 
afforded a VA examination for his hypertension in April 2006, 
and a medical opinion was obtained in August 2007.  The Board 
finds the medical opinion to be inadequate for adjudication 
purposes.  The March 2006 remand specifically noted that 
service medical records contained diastolic blood pressure 
readings at or above 90 mm.  VA regulations provide that the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm. or greater.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2007).  The medical opinion 
only addressed the discharge examination blood pressure 
reading and did not address any other blood pressure readings 
during the veteran's service.  The Board finds that a new 
medical opinion is required to determine if the veteran's 
hypertension was present during service.  Also, the examiner 
should clearly state the diagnosis of the veteran's current 
condition.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should return the 
claims folder, to include a copy of this 
remand, to the examiner who rendered the 
October 2006 VA opinion in order to 
obtain an addendum with an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's thoracic 
spine disability originated during his 
military service or is otherwise 
etiologically related to service.  The 
examiner should specifically address the 
two service medical records that show 
complaints of  thoracic pain.  The 
rationale for each opinion expressed must 
also be provided.

If the October 2006 VA examiner is not 
available, the RO or the AMC should 
arrange for the claims folder to be 
reviewed by an appropriate physician who 
should provide the required opinion and 
supporting rationale.

2.  The RO or the AMC should return the 
claims folder, to include a copy of this 
remand, to the examiner who rendered the 
August 2007 VA opinion in order to obtain 
an addendum with an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's 
hypertension originated during active 
duty or is otherwise etiologically 
related to service.  The examiner should 
specifically address the blood pressure 
readings taken during the veteran's 
military service.  The rationale for each 
opinion expressed must also be provided.

If the August 2007 VA examiner is not 
available, the RO or the AMC should 
arrange for the claims folder to be 
reviewed by an appropriate physician who 
should provide the required opinion and 
supporting rationale.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


